ORDER
PER CURIAM.
Charles E. Mulikey (Movant) appeals the denial of his Rule 29.15 motion for postconviction relief without an evidentiary hearing. Movant contends the motion court erred in denying his motion without an evidentiary hearing because Movant’s trial counsel was ineffective in failing to object to the lack of foundation for a State’s witness’s opinion testimony as to the condition of Movant on the evening of the offenses. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).